Citation Nr: 0826362	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO. 05-09 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to May 1, 1990 for the 
assignment of a 100 percent disability rating for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from September 1965 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

This matter was previously before the Board and was remanded 
in March 1997 and May 2003. The veteran testified at a Board 
hearing at the RO in October 1995 and at an RO hearing in 
April 2005.


FINDINGS OF FACT

1. The veteran did not perfect an appeal of the April 1988 RO 
rating decision.

2. The May 1, 1990 VA examination report is an informal claim 
for an increased rating for the veteran's service-connected 
PTSD.

3. It is not factually ascertainable that the veteran's 
service-connected PTSD increased in severity to warrant 
assignment of a 100 percent disability rating prior to May 1, 
1990.


CONCLUSIONS OF LAW

1. The April 1988 rating decision is final. 38 U.S.C.A. 
§ 7105(c).

2. The criteria for an effective date prior to May 1, 1990 
for the assignment of a 100 percent disability rating for 
service-connected PTSD have not been met. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

This appeal arises from the veteran's disagreement with the 
effective date assigned following the grant of an increased 
rating for service-connected disability.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  No additional discussion 
of the duty to notify is therefore required.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, VA treatment records, VA 
vocational rehabilitation records, and private medical 
records. As the issue on appeal is whether an earlier 
effective date is warranted (prior to May 1, 1990), the Board 
finds that a current VA examination report would not be 
useful to adjudication of the claim and that the record as it 
stands includes sufficient competent evidence to decide this 
claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.



Analysis

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later. See 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

A report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement. 38 C.F.R. § 
3.157(a). The date of outpatient or hospital examination or 
date of admission to a VA or uniformed service hospital will 
be accepted as the date of receipt of the claim. 38 C.F.R. § 
3.157(b)(1). Evidence received from a private physician or 
layperson will also be accepted as a claim when the evidence 
is within the competence of the physician or layperson and 
shows the reasonable probability of entitlement to benefits. 
The date of receipt of such evidence will be accepted as the 
date of receipt of the claim. 38 C.F.R. § 3.157(b)(2).

The current effective date for the assignment of a 100 
percent disability rating for the veteran's service-connected 
PTSD is May 1, 1990, the date of the VA examination report 
which showed an increase in the severity of the veteran's 
service-connected PTSD disability.

The record reflects that the veteran has filed numerous 
claims for increased ratings for PTSD over the years. In an 
April 13, 1988 rating decision, the RO granted the veteran an 
increase to a 50 percent disability rating but denied a 
rating in excess of 50 percent for the veteran's service-
connected PTSD. The veteran did not appeal this disability 
rating. As such, the April 13, 1988 rating decision became 
final. 38 U.S.C.A. § 7105(c).

In Rudd v. Nicholson,  20 Vet. App. 296 (2006), the Court 
held that when a rating decision is final, only a request for 
a revision premised on clear and unmistakable error (CUE) 
could result in the assignment of an earlier effective date. 
A freestanding claim for an earlier effective date, once the 
appeal becomes final, attempts to vitiate the rule of 
finality. Thus, the veteran cannot "reach behind" the final 
April 1988 rating decision to establish an effective date 
earlier than April 13, 1988 unless he alleges CUE. 

The Board is therefore limited to considering the evidence of 
record between the current May 1, 1990 effective date and the 
April 13, 1988 final rating decision in order to determine if 
an earlier effective date for the veteran's 100 percent 
disability rating for PTSD is warranted.

The veteran argues that evidence in his vocational 
rehabilitation file dated prior to the current effective date 
shows that his service-connected PTSD increased in severity 
enough to warrant a 100 percent disability rating prior to 
the current May 1, 1990 effective date. After careful review 
of the evidence of record, the Board finds that the 
preponderance of the evidence weighs against a finding that a 
disability rating of 100 percent for the veteran's PSTD is 
warranted prior to the current May 1, 1990 effective date.

For the time period between April 13, 1988 and May 1, 1990, 
there are numerous documents in the veteran's record. Most of 
these documents deal with the veteran's vocational 
rehabilitation program and reflect that the veteran struggled 
with the academic requirements of his program and sought a 
less academically challenging alternative.

A letter from M.M., A.C.S.W., received by VA on April 28, 
1988, states that the veteran was seen in his clinic on a 
weekly basis and that he complained of flashbacks, 
nightmares, anger, somatic symptoms, suicidal and homicidal 
thoughts, and paranoid ideation. The letter also implies that 
the veteran experienced depression, social isolation, 
suspicion of people, and difficulty sleeping. The letter 
noted that the veteran was on medication for his PTSD.

An August 17, 1988 counseling record for vocational 
rehabilitation shows that the veteran appeared guarded and 
reserved. This record reflects that the veteran was offered 
employment assistance service with an individual employment 
assistant plan.

A February 6, 1989 letter from M.M., A.C.S.W., received by VA 
on April 14, 1989, states that the veteran was attending a 
clinic for treatment of PTSD. The letter noted that M. M. 
believed the training program the veteran was attending at 
Lyons Institute was "realistic for him" and that he was 
functioning quite well in the training program and was doing 
well in his studies.

In his February 12, 1989 substantive appeal addressing the 
discontinuance of his vocational rehabilitation program, the 
veteran asserted that he struggled to handle his academic 
coursework and experienced flashbacks, anger and depression. 
He asserted that he sought treatment for his service-
connected PTSD and had been prescribed medication.

During the pendency of this appeal, the VA issued revised 
regulations amending the section of the Rating Schedule 
dealing with mental disorders which became effective October 
8, 1996. See 61 Fed.Reg. 52695-52702 (1996) (codified at 38 
C.F.R. § 4.130). As the revised rating criteria did not take 
effect until 1996 and the  time period in question for this 
appeal is limited to April 13, 1988 to May 1, 1990, only the 
prior rating criteria are for consideration.

Under the previously applicable criteria, a 100 percent 
evaluation for PSTD was warranted (1) when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
(2) where there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran is demonstrably unable to obtain or retain 
employment. 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The competent lay and medical evidence for the applicable 
time period reflects that the veteran was struggling with the 
academic requirements of his vocational rehabilitation 
program and that he was reporting experiencing symptoms of 
anger, homicidal and suicidal thoughts, frustration, 
flashbacks, nightmares, paranoia, sleep disturbance and 
social isolation. 

However, the record reflects that the veteran was coherent, 
oriented, and logical during his numerous VA appointments 
during this time period and that he still attended classes at 
the Lyons Institute. The record reflects that VA considered 
the veteran able to obtain employment as it was offering the 
veteran employment assistance, as noted in the August 17, 
1988 counseling note. 

Given these factors, while the veteran clearly had difficulty 
pursuing his academic goals, there was clearly no evidence of 
virtual isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality or profound retreat from mature behavior, or evidence 
that the veteran was demonstrably unable to obtain or retain 
employment. Therefore, the Board finds that the preponderance 
of the evidence is against a finding that the veteran's 
service-connected PTSD increased in severity enough to 
warrant a 100 percent disability rating at any point prior to 
the current May 1, 1990 effective date.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

	(CONTINUED ON NEXT PAGE)







ORDER

An effective date prior to May 1, 1990 for the assignment of 
a 100 percent disability rating for service-connected post-
traumatic stress disorder (PTSD) is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


